Case 1:20-cv-24523-AMC Document 303 Entered on FLSD Docket 01/22/2021 Page 1 of 7



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

   GILEAD SCIENCES, INC.; GILEAD                            Civil Action No. 20-cv-24523-AMC
   SCIENCES IRELAND UC,

             Plaintiffs,
   v.

   AJC MEDICAL GROUP, INC. et al.,

          Defendants.
   __________________________________/

                     MOTION TO QUASH SUBPOENAS TO BANKS AND REQUEST
                                  FOR EXPEDITED REVIEW

           Defendants, Alejandro Castro, Allied Health Organization, Inc., A Better You Wellness

  Center, LLC, Myriam Augustine and Alexander Evans (“Defendants”), pursuant to Rules 26 (c)

  and 45 of the Federal Rules of Civil Procedure, file this Motion to Quash Subpoena served on

  Defendants’ banks by Plaintiffs Gilead Sciences, Inc. and Gilead Sciences Ireland UC

  (“Plaintiffs”). In support, Defendants state as follows:

                                                 INTRODUCTION

           Plaintiffs, without any prior notice or forewarning, subpoenaed what appears to be every

  bank in Florida for the account documents for every defendant in this case (including Defendants)

  requesting clearly privileged bank account records to be produced within ten business without

  asking the Court to conduct the required necessity balancing test to obtain these privileged

  documents beforehand. Plaintiffs served the subpoenas on the banks even though they had served

  discovery on Defendants asking for this information and the time to respond had not run. The

  service of subpoenas (and quick response time) was clearly an attempt to subvert court review and

  analysis of the propriety of this request for privileged financial information in various ways: (a)


                                                        1
                                             WALDMAN BARNETT, P.L.
                           3250 MARY STREET, SUITE 102 ● COCONUT GROVE, FLORIDA 33133

  {00360287.DOCX }
Case 1:20-cv-24523-AMC Document 303 Entered on FLSD Docket 01/22/2021 Page 2 of 7



  through a motion to compel following Defendants forthcoming objections (which Plaintiffs

  assuredly knew were coming); and (b) by requiring a ten business day turn around, Plaintiffs

  clearly hoped that they would receive responsive documents before Defendants had an opportunity

  to file and have heard a motion to quash.

           This action is just one further action in Plaintiffs attempt to run rough shod over all the

  defendants in this case. Plaintiffs’ appears to be taking the blitzkrieg approach to this litigation,

  attacking fast & hard, attempting to prejudice Defendants and providing insufficient time for

  appropriate countervailing action and court consideration. While the former action (attacking fast

  and hard) is fair game, the latter (not providing sufficient time for the Court to consider serious

  privacy issues) is not. In the process of this blitzkrieg approach—at least as to the instant

  subpoenas—Plaintiffs have acted in violation of applicable rules (as covered below). As such, this

  Motion to Quash should be granted and Plaintiffs should have to pay the fees that Defendants have

  incurred in relation to opposing the subpoenas.

                                          MEMORANDUM OF LAW

              Federal Rule of Civil Procedure 45(c)(3) provides, in pertinent part, that “[o]n timely

  motion, the court for the district where compliance is required must quash or modify a subpoena

  that:

                      (iii) requires disclosure of privileged or other protected matter, if no
                     exception or waiver applies

  The Subpoena, as covered below, seeks the disclosure of privileged information. See Email

  Attaching Sample Subpoena Being Sent to a List of 216 Banks, attached as Exhibit “A.”




                                                     2
                                          WALDMAN BARNETT, P.L.
                        3250 MARY STREET, SUITE 102 ● COCONUT GROVE, FLORIDA 33133

  {00360287.DOCX }
Case 1:20-cv-24523-AMC Document 303 Entered on FLSD Docket 01/22/2021 Page 3 of 7



  I.       THE SUBPOENA IS ENTIRELY IMPROPER AS PLAINTIFFS HAVE NOT
           REQUESTED THAT THE COURT ENGAGE IN A BALANCING TEST UNDER
           SECTION 655.059, FLORIDA STATUTES

           Through the subpoenas on Defendants’ banks, Plaintiffs seeks extensive financial records

  and information concerning Defendants’ bank accounts. Florida courts have recognized that the

  expectation of privacy in financial records is protected under Florida law. See Netjets Aviation,

  Inc. v. Peter Sleiman Development Group, LLC., 2011 WL 6752540 (M.D. Fla. Dec. 22,

  2011)(stating that the non-party “Ward is correct that ‘the law in the state of Florida recognizes an

  individual’s legitimate expectation of privacy in financial institutions records.’)(quoting Winfield

  v. Division of Pari-Mutuel Wagering, Dept. of Business Regulation, 477 So. 2d 544, 548

  (Fla.1985)). Under Florida law, in order to overcome this expectation of privacy and § 655.059,

  the Court is required to conduct its own balancing analysis and enter an Order authorizing such

  production under § 655.059. See Banc of Am. Inc. Services, Inc. v. Barnett, 997 So. 2d 1154, 1157

  (Fla. 3d DCA 2008)(before the lower court could order production of the documents, the trial judge

  was mandated to require the parties seeking production to “make a showing of necessity which

  outweigh[ed] the countervailing interest in maintaining the confidentiality of such

  information.”)(internal citations omitted).     Here, Plaintiffs have not sought a Court order

  permitting such discovery and just served subpoenas knowingly seeking confidential information

  without first asking the Court to engage in a balancing test—a violation of Rule 26(g) which

  prohibits knowingly seeking privileged information without at least having the Court engage in a

  balancing test beforehand. See Fed. R. Civ. P. 26(b)(1) and (g)(“[p]arties may obtain discovery

  regarding any non-privileged matter)(“By signing, an attorney or party certifies that to the best of

  the person's knowledge, information, and belief formed after a reasonable inquiry . . . with respect

  to a discovery request, response, or objection, it is consistent with these rules”); Kleiman v. Wright,

                                                    3
                                         WALDMAN BARNETT, P.L.
                       3250 MARY STREET, SUITE 102 ● COCONUT GROVE, FLORIDA 33133

  {00360287.DOCX }
Case 1:20-cv-24523-AMC Document 303 Entered on FLSD Docket 01/22/2021 Page 4 of 7



  2020 WL 996855, *2 (S.D. Fla. March 2, 2020)(“Plaintiffs have not cited any authority for the

  proposition that the information obtained during this inquiry is non-privileged or otherwise

  discoverable”). Even if they had Plaintiffs had sought such a balancing analysis before issuing the

  subpoenas, Plaintiffs would be unable to meet the strenuous burden to overcome the privacy

  expectations, as covered below. See Berkely v. Eisen, 699 So. 2d 789, 893 (Fla. 4th DCA

  1997)(absent a record showing of a need for discovery information that overrides a non-party’s

  constitutional right to privacy, a “judicial invasion into the non-party’s right of privacy is not

  warranted”). Accordingly, the Court should grant Defendants’ Motion to Quash.

  II.      THE SUBPOENA VIOLATES THE PRIVACY RIGHTS OF DEFENDANTS
           UNDER FLORIDA’S CONSTITUTION

           “Article I, Section 23, of the Florida Constitution protects the financial information of

  persons if there is no relevant or compelling reason to compel disclosure.” Rowe v. Rodriguez-

  Schmidt, 89 So. 3d 1101, 1103 (Fla. 2d DCA 2012)(quoting Borck v. Borck, 906 So.2d 1209, 1211

  (Fla. 4th DCA 2005))(emphasis added). The reason for this protection is that “personal finances

  are among those private matters kept secret by most people.” See Rowe, 89 So. 3d at 1103 (quoting

  Woodward v. Berkery, 714 So.2d 1027, 1035 (Fla. 4th DCA 1998)(citing Winfield v. Div. of Pari-

  Mutuel Wagering, 477 So.2d 544 (Fla.1985)).

           Further, “the constitutional right of privacy undoubtedly expresses a policy that compelled

  disclosure through discovery be limited to that which is necessary for a court to determine

  contested issues…” See Woodward, 714 So. 2d at 1036. “[T]he party seeking discovery of

  confidential information must make a showing of necessity which outweighs the countervailing

  interest in maintaining the confidentiality of such information.” See Berkeley, 699 So. 2d at 791.

  Here, since Plaintiffs did not obtain court permission before seeking knowingly confidential


                                                    4
                                         WALDMAN BARNETT, P.L.
                       3250 MARY STREET, SUITE 102 ● COCONUT GROVE, FLORIDA 33133

  {00360287.DOCX }
Case 1:20-cv-24523-AMC Document 303 Entered on FLSD Docket 01/22/2021 Page 5 of 7



  information, Plaintiffs have made no showing that its need for the bank account records outweighs

  the constitutional protections afforded these records. See Berkeley, 699 So. 2d at 893 (absent a

  record showing of a need for discovery information that overrides a non-party’s constitutional right

  to privacy, a “judicial invasion into the non-party’s right of privacy is not warranted”). For this

  reason, when the Court does conduct its balancing test, it must find that Plaintiffs have not

  demonstrated a compelling need for the bank account information that overrides the constitutional

  privacy rights associated with such documents.

  III.     THE COURT SHOULD AWARD ATTORNEYS’ FEES AGAINST PLAINTIFFS
           FOR UNNECESSARILY REQUIRING PLAINTIFF TO FILE THIS MOTION

           Federal Rule of Civil Procedure 45(d)(1) directs the Court to impose attorneys’ fees against

  a party who fails to take reasonable measures to avoid the incurrence of avoidable attorneys’ fees

  in connection with a subpoena. In pertinent part, the Rule states:

           A party or attorney responsible for issuing and serving a subpoena must take
           reasonable steps to avoid imposing undue burden or expense on a person subject to
           the subpoena. The court for the district where compliance is required must
           enforce this duty and impose an appropriate sanction—which may include lost
           earnings and reasonable attorney's fees—on a party or attorney who fails to
           comply.

  Fed. R. Civ. P. 45(d)(emphasis added). As noted above, the subpoenas clearly and indisputably

  improperly seek privileged information (a) without first asking the Court to conduct a balancing

  test; and (b) otherwise attempting to subvert Court analysis of the propriety of the Subpoenas. See

  In re Edgewood Gen. P’Ship, 166 B.R. 188, 190 (Bankr. M.D. Fla. 1994) (sanctioning attorney

  who served improper subpoena and refused to concede that the subpoena was ineffective even

  after the defendant’s counsel informed her of the problematic nature of the subpoena); McMullen

  v. GEICO Indem. Co., 2015 WL 2226537, at *9 (S.D. Fla. May 13, 2015) (holding that because

  the plaintiff failed to take reasonable steps to avoid imposing undue burden and expense in

                                                     5
                                          WALDMAN BARNETT, P.L.
                        3250 MARY STREET, SUITE 102 ● COCONUT GROVE, FLORIDA 33133

  {00360287.DOCX }
Case 1:20-cv-24523-AMC Document 303 Entered on FLSD Docket 01/22/2021 Page 6 of 7



  connection with the service of a subpoena, the court was obligated to award attorneys’ fees and,

  based on the Court’s own experience, determining that $3,000 in attorneys’ fees would be

  awarded). As such, the Court should require Plaintiffs to pay Defendants fees incurred in opposing

  the subpoenas.

  IV.      REQUEST FOR EXPEDITED REVIEW

           Under the Local Rule 7.1(c), Plaintiffs have 14 days to respond to this Motion (which is

  after the February 3, 2021 response deadline in the subpoenas).           Given this, Defendants

  respectfully request expedited review. Under Local Rule 7.1(d), Defendants respectfully request

  an expedited ruling on or before February 2, 2021 (as the subpoena response deadline, again, is

  February 3, 2021).

                                   CERTIFICATE OF COUNSEL

           Pursuant to Local Rule 7.1(a)(3), undersigned counsel contacted counsel for Plaintiffs who

  objected to the relief requested in this Motion.

           WHEREFORE, Defendants, Alejandro Castro, Allied Health Organization, Inc., A Better

  You Wellness Center, LLC, Myriam Augustine and Alexander Evans requests that the Court (i)

  Quash the Subpoena; (ii) award Defendants the attorneys’ fees incurred in opposing the subpoenas;

  and (iii) provide such other and further relief which the Court deems appropriate.

           Dated: January 22, 2021.




                                                    6
                                         WALDMAN BARNETT, P.L.
                       3250 MARY STREET, SUITE 102 ● COCONUT GROVE, FLORIDA 33133

  {00360287.DOCX }
Case 1:20-cv-24523-AMC Document 303 Entered on FLSD Docket 01/22/2021 Page 7 of 7



                                                      Respectfully submitted,

                                                      WALDMAN BARNETT, P.L.
                                                      3250 Mary Street, Suite 102
                                                      Coconut Grove, Florida 33133
                                                      Telephone: (305) 371-8809
                                                      Facsimile: (305) 448-4155
                                                      gwaldman@waldmanbarnett.com
                                                      jlam@waldmanbarnett.com
                                                      msayre@waldmanbarnett.com
                                                      litservice@waldmanbarnett.com

                                                      By: /s/ Glen H. Waldman       .




                                                         Glen H. Waldman, Esq.
                                                         Florida Bar No. 618624
                                                         Jeffrey R. Lam, Esq.
                                                         Florida Bar No. 41323
                                                         Michael A. Sayre, Esq.
                                                         Florida Bar No. 17607



                                   CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a copy hereof has been filed and furnished via the Court's

   CM/ECF system on this 22nd day of January, 2021 to all counsel of record.

                                                             /s/ Glen H. Waldman
                                                            Glen H. Waldman, Esq.




                                                   7
                                        WALDMAN BARNETT, P.L.
                      3250 MARY STREET, SUITE 102 ● COCONUT GROVE, FLORIDA 33133

  {00360287.DOCX }
